   Case 2:19-cv-01997-MWF-MRW Document 75 Filed 11/18/19 Page 1of 1 Page ID #:1713
                       




                                          UNITED STATES DISTRICT COURT
                                         CENTRAL DISTRICT OF CALIFORNIA
 I.H., a minor, etc.,                                                CASE NUMBER:
                                                                                    CV 19-1997 MWF (MRWx)
                                                      Plaintiff(s)
                                v.

 OXNARD SCHOOL DISTRICT, et al.,                                      ORDER ON REQUEST FOR APPROVAL OF
                                                                       SUBSTITUTION OR WITHDRAWAL OF
                                                   Defendant(s).
                                                                                  ATTORNEY


       The Court hereby orders that the request of:

CASA PACIFICA CENTERS FOR CHILDREN G Plaintiff                                  Defendant     G Other
                Name of Party

to substitute Thomas E. Beach and Mindee J. Stekkinger of Beach Cowdrey Jenkins, LLP who are

        Retained Counsel                G Counsel appointed by the Court (Criminal cases only)                  G Pro Se

                                     500 East Esplanade Drive, Suite 1400
                                                              Street Address


                Oxnard, California 93036                                                       mail@beachcowdrey.com
                          City, State, Zip                                                              E-Mail Address
                                                                                               96321 (Beach)
       (805) 388-3100                               (805) 388-3414                             146698 (Stekkinger)
       Telephone Number                                       Fax Number                                State Bar Number


as attorney of record instead of             Richard R. Clouse and Lawya L. Randel of Clousespaniac Attorneys
                                               List all attorneys from same firm or agency who are withdrawing

is hereby        GRANTED                    G DENIED

The clerk is hereby ordered to terminate Notices of Electronic Filing for the withdrawing attorney(s) in this
case.

Counsel must be familiar with the Local Rules and this Court’s Procedures and Schedules. The Court notes that
this Request was not properly filed (incorrect event, no descriptive docket entry) on the docket. The Court will
strike future filings that do not comply.

       Dated: November 18, 2019
                                                                       U. S. District Judge




G-01 ORDER (09/17)(PROPOSED) ORDER ON REQUEST FOR APPROVAL OF SUBSTITUTION OR WITHDRAWAL OF ATTORNEY
